Citation Nr: 0400814	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-19 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcerative colitis. 

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in December 
2000, the issue of entitlement to service connection for a 
spine disorder was the subject of a Board remand decision.  

A personal hearing was held in June 2003 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his hearing, held in June 2003, the veteran stated that he 
was receiving ongoing treatment at a VA medical facility in 
Jackson, Mississippi.  These records are not currently 
associated with the claims files, and should be obtained.  

The veteran is seeking service connection for a spine 
disorder and ulcerative colitis, each as both directly 
incurred during service or, in the alternative, as secondary 
to service-connected hemorrhoids.  The Board notes that to 
the extent that the claim for service connection for 
ulcerative colitis is argued on a "direct" service 
connection basis, see 38 C.F.R. § 3.303 (2003), this claim 
has been denied by VA in final decisions on several prior 
occasions.  The issue is whether new and material evidence 
has been submitted to reopen this claim.  See 38 C.F.R. 
§ 3.156 (2003).  In addition, the veteran argues that he is 
entitled to service connection for ulcerative colitis as 
secondary to a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2003).  This "secondary" service connection claim 
is not the subject of a final prior decision, and is 
therefore a separate, new claim.  However, the RO's decision 
apparently only discussed the new and material claim, and it 
does not appear that RO has ever adjudicated the secondary 
service connection claim as a separate and new claim.  Under 
the circumstances, a statement of the case must be issued as 
to the secondary service connection claim.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board is of the opinion that additional development of 
the evidence would be helpful.  In particular, the Board 
finds that review of the pertinent medical evidence by the 
appropriate specialists, in order to solicit opinions as to 
the etiology of the veteran's spine disorder and ulcerative 
colitis, may be of significant probative value.

The Board further notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Court made a conclusion similar to the 
one reached in DAV v. Principi, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  In the more recent 
decision, the Federal Court found that the 30-day period 
provided in § 3.159(b)(1) for response to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the VA Medical 
Center in Jackson, Mississippi, and 
request copies of all records relating to 
treatment of the veteran since 1999.  

2.  The RO should forward the veteran's 
claims files to an orthopedic specialist 
in order to obtain opinions as to: 1) 
whether it is at least as likely as not 
(i.e, a likelihood of 50 percent or more) 
that the veteran's back disorder is the 
product of an inservice injury or 
incident, and 2) whether it is at least 
as likely as not (i.e, a likelihood of 50 
percent or more) that the veteran's back 
disorder was caused or aggravated by the 
veteran's service-connected hemorrhoids 
(to include any etiological or causal 
relationship to medications prescribed 
for treatment of hemorrhoidal symptoms).  
All findings, and the reasons therefore, 
should be set forth in a clear, logical, 
and legible manner on the examination 
report.  

3.  The RO should forward the veteran's 
claims files to the appropriate VA 
specialist in order to obtain opinions as 
to: 1) whether it is at least as likely 
as not (i.e, a likelihood of 50 percent 
or more) that the veteran's ulcerative 
colitis is related to an inservice injury 
or incident, or 2) whether it is at least 
as likely as not (i.e, a likelihood of 50 
percent or more) that the veteran's 
ulcerative colitis was caused or 
aggravated by the veteran's service-
connected hemorrhoids (to include any 
etiological or causal relationship to 
medications prescribed for treatment of 
hemorrhoidal symptoms).  All findings, 
and the reasons therefore, should be set 
forth in a clear, logical, and legible 
manner on the examination report.  

4.  The RO is to review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

5.  Following completion of the above 
actions, to include receipt of any 
additional evidence, and/or completion of 
any additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If any of the 
decisions remain adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	T. Stephen Eckerman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




